NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 20-3573
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                    MALIK NELSON,
                                              Appellant

                                     ______________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 1-06-cr-00520-006)
                    District Court Judge: Honorable Robert B. Kugler
                                     ______________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                                 September 21, 2021
                                   ______________

        Before: SMITH, Chief Judge, MCKEE and RESTREPO, Circuit Judges

                            (Opinion filed: November 5, 2021)

                               _______________________

                                      OPINION*
                               _______________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

         Malik Nelson appeals the District Court’s order denying his motion to reduce his

sentence pursuant to § 404 of the First Step Act. We will affirm the District Court’s

judgment.1

                                              I.

         The District Court found Nelson was eligible to move for a reduced sentence.

“Where the District Court finds that a movant is eligible for a sentence modification . . .

but declines to reduce the sentence, we review the denial for abuse of discretion.”2

         Nelson argues that retention of his 360-month sentence is an abuse of discretion

because the court relied too heavily on his offense conduct and criminal history and failed

to sufficiently consider his rehabilitation and the remedial purposes of the Fair

Sentencing Act. We disagree.

         The record establishes that the court meaningfully considered the § 3553(a)

factors. The court discussed Nelson’s extensive criminal record, including assaults on a

police officer and a teacher, and two drug convictions. The court also considered that

Nelson has been subject to numerous prison disciplinary actions while serving the

sentence he currently seeks to reduce, including one infraction while this motion for

reduction was pending before the District Court.




1
    We have jurisdiction to review an otherwise final sentence under 18 U.S.C. § 3742.
2
    United States v. Easter, 975 F.3d 318, 322 (3d Cir. 2020).
                                              2
       Nevertheless, apart from his “awful prior record,” the court acknowledged that

Nelson has “tremendous family support . . . . [and has] taken a number of classes. He’s

benefitted from what they offer at the prison which are [sic] positive.”3

       On balance, the District Court found that Nelson remains a danger to the

community, precluding a reduction of his sentence from 360 months to the statutory

mandatory minimum of twenty years. The severity of Nelson’s crimes, involving

“enormous quantities of cocaine,” support a need for general deterrence, and his criminal

history and continued disregard for authority demonstrate a need for specific deterrence.4

       Accordingly, the District Court did not abuse its discretion in concluding that,

notwithstanding some efforts that are consistent with rehabilitation, the need to protect

the public would not be adequately served by reducing Nelson’s sentence to the

mandatory minimum.

       We also do not agree that the District Court erred by giving “no apparent

consideration to the remedial purpose behind the First Step Act in denying [his] sentence

reduction motion.”5 The District Court honored the purposes of the Act by meaningfully

considering the § 3553(a) factors.6

                                             II




3
  App. at 102.
4
  Id. at 101.
5
  Appellant Br. at 15.
6
  See Easter, 975 F.3d at 323–26 (explaining how the consideration of the § 3553(a)
factors furthers Congress’s intent that “the district court’s role [is] the same when it
imposes an initial sentence [as] when it imposes a sentence under the First Step Act”).
                                             3
      For the foregoing reasons, we will affirm the judgment of the District Court

denying Nelson’s motion for a reduced sentence.




                                           4